Case: 13-40188       Document: 00512407451         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 13-40188
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDY GUILMAR CHILEL-SOTO, also known as Edy Chilel Soto-Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1801-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Edy Guilmar Chilel-Soto raises
an argument that he correctly concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir. 2013) (en banc), petition for cert. filed
(June 6, 2013) (No. 12-10695), in which this court concluded that the generic,
contemporary definitions of “statutory rape” and “sexual abuse of a minor” do not
include the age-differential requirement that Chilel-Soto asserts is required.
The appellant’s motion for summary disposition is GRANTED, and the judgment
of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.